DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on August 23, 2022, which has been entered into the file.  
By this amendment, the applicant has newly added 21-27.  
Claims 1-8 and 13-20 ware withdrawn from further consideration to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was mad without traverse in the reply filed on May 20, 2022.  
Claims 9-12 and 21-27 remain pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.    
The newly added claim 23, recites the phrase “the SLM is a transmissive SLM” that is not enable by the display in light of the elected species referring to Figure 3.  The SLM has to be a reflected SLM in order for the SLM to be operably coupled to replicating lightguide for receiving and spatially modulating the portions of the collimated light beam, (in light of the based claim 9).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 and newly added claims 21-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Georgiou et al (US 2018/0364482 A1) in view of the US patent application publication by Popovich et al (US 2017/0276940 Al).
Claims 21-24 and 26 are newly added to necessitate the new grounds of rejection.  
Georgiou et al teaches a display device that is comprised of a light source (202, Figure 2A) that is configured to output collimated light beam (please see paragraph [0022]), a scanning mirror (206) serves as the tiltable mirror, a waveguide (204) serves as the replicating lightguide operably coupled to receive the collimated light beam and providing multiple laterally offset parallel portion of the collimated light beam and a holographic optical element (208) serves as the focusing element that is operably for focusing the image light beam at an exit pupil of the display so as to form an image for direct observation by a user (215, Figure 2A).
This reference has met all the limitations of the claims. Georgiou et al teaches that the light source (202) may further comprises a spatial light modulator for creating image light, (please see paragraph [0022]). However this reference does not teach explicitly that the spatial light modulator is to receive and spatially modulate portion of the collimated light beam (i.e. from the replicating lightguide). Popovich et al in the same field of endeavor teaches a display that is comprised of a light source (6, Figure 1) that generates a collimated light (1000, please see paragraph [0053]), wherein the collimated light beam is received by a replicating waveguide (4) to provide multiple laterally offset parallel portions of the collimated light and a reflective microdisplay (1) serves as the spatial light modulator operably coupled to the replicating waveguide for receiving and spatially modulating the portions of the collimated light beam in at least one of the amplitude or phase to form an image light. It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to modify the display of Georgiou et al to include a reflective microdisplay or spatial light modulator that is positioned to receive the multiple laterally offset parallel portions of the collimated light beam, generated by the replicating waveguide, to modulate the collimated light beam to form an image light beam for the benefit of providing an arrangement for providing light source and spatial light modulator to explicitly facilitate the display and to provide orthogonal pupil expansion, (please see paragraph [0006] of Popovich et al).
With regard to claim 10, Popovich et al teaches that the micro display (1, Figure 1) is a reflective spatial light modulator that is configured to form the image light beam by reflecting the collimated light beam with at least one of a spatially variant reflectivity or spatially variant phase wherein upon reflection the image light beam propagates back through the replicating lightguide (4) and towards the focusing element (208, Figure 2A, Georgiou et al).
With regard to claim 11, Georgiou et al teaches that the display further comprises an eye tracking system (218, Figure 2A) for determining a position of an eye pupil of the user and a controller (220) operably coupled to the eye tracking system. The controller also controls the scanning mirror or tiltable mirror (206) that is configured to operate the tiltable mirror to redirect the collimated light beam to shift the exit pupil of the display to the eye pupil of the user, (please see paragraph [0026]).
With regard to claim 12, Georgiou et al further teaches that the focusing element (208, Figure 2A and 310, Figure 3A) comprises a switchable holographic lens (please see paragraphs [0015] and [0024]) wherein the controller (220 or 320) is operably coupled to the switchable lens and configured to switch the switchable lens to shift the exit pupil of the display to the eye pupil of the user.
With regard to newly added claim 21, Popovich et al teaches that collimated incident light is propagated through the waveguide (2, Figure 1) and is deflected laterally offset to provide multiple laterally offset lights to illuminate the entire microdisplay (1A).  Since the incident light is collimated (please see paragraph [0053]), the deflected multiple laterally offset lights have to be parallel.  The spatial light modulator (SLM) or the microdisplay is configured to receive and spatially modulate the illuminating light beam.  
With regard to newly added claim 22, the microdisplay or the spatial light modulator (1A of Popovich et al) is configured to spatially modulate the illuminating light beam in amplitude.  
With regard to newly added claims 23 and 24, Georgiou et al teaches that the corrective component (222, Figure 2A) may comprise modulating display panel that includes a transmissive liquid crystal display panel or a reflective liquid crystal on silicon display, (please see paragraph [0029]).  
With regard to newly added claim 26, Popovich et al teaches that the illuminating waveguide layer (2) comprises a plurality of switchable Bragg gratings (SBGs, 4A, 4B and 4C) that are plano-parallel plates, wherein the switchable Bragg gratings are partially reflective and partially transmissive.  

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al and Popovich et al as applied to claim 9 above, and further in view of US patent application publication by Bohn et al (US 2013/0208362 A1).
Claim 25 has newly added to necessitate the new ground of rejection.  
The display device taught by Georgiou et al in combination with the teachings of Popovich et al as described in claim 9 has met all the limitations of the claims. 
With regard to newly added claim 25, both Georgiou et al and Popovich et al teach that the spatial light modulator may comprise liquid crystal display but they do not teach explicitly that it may alternatively comprise a MEMS.  However as demonstrated by Bohn et al that a microelectron-mechanical system mirror (MEMS) is art well known spatial light modulator, (please see paragraph [0016]).  It would then have been obvious to one skilled in the art to apply the teachings of Bohn et al to alternatively use an art well known MEMS display as alternative spatial light modulator.  

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al and Popovich et al as applied to claim 9 above, and further in view of US patent issued Lam et al (PN. 10,678,116).
Claim 27 has newly added to necessitate the new ground of rejection.  
The display device taught by Georgiou et al in combination with the teachings of Popovich et al as described in claim 9 has met all the limitations of the claims. 
With regard to newly added claim 27, these references do not teach explicitly that the focusing element includes a switchable Pancharatnam-Berry Phase (PGP) lens.  Lam et al in the same field of endeavor teaches an active switchable PBP element, (601, 602 and/or 603, Figure 6A and 6B) that is switchable to focus the light of selective wavelength, (please see column 6).  It would then have been obvious to apply the teachings of Lam et al to modify the focusing element of Georgiou et al to include a switchable Pancharatnam-Berry Phase (PGP) lens for the benefit of allowing the focusing element be switchable to fulfill the focusing function.  
Response to Arguments
Applicant's arguments filed on August 23, 2022 have been fully considered but they are not persuasive. The newly added claims have been fully considered and they are rejected for the reasons set forth above.
In response to applicant’s arguments concerning the cited Popovich reference fails to disclose a focusing element for focusing the image light, the examiner respectfully disagrees for the reasons below.  The cited Gerogiou reference has already taught to include a focusing element (208, Figure 2A) to focus the image light beam.  
In response to applicant’s argument concerning the cited Popovich reference fails to disclose the “SLM receives and spatially modulates the laterally offset parallel portion of the collimated light”, the examiner respectfully disagrees for the reasons set forth below.  Popovich teaches the waveguide (2, Figure 1) is an illuminating waveguide that provides light to illuminate the microdisplay (1).  In particular, the switchable Bragg grating (4A, 4B and 4C) embedded in the illumination waveguide deflects the collimated light propagated within the waveguide to illuminate the microdisplay to generate image.  In order to allow the entire microdisplay to be illuminated to provide and display the full image, the propagated collimated light needs to be deflected out of the waveguide in spatially offset manner.  This means multiple laterally offset parallel portions of the collimated light has to be generated by the illumination waveguide to illuminate the entire microdisplay.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872